Opinion issued March 8, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01109-CV
———————————
GERALD
WILLIAM HNATIUK, Appellant
V.
NOLA HNATIUK, Appellee

 

 
On Appeal from the 310th District Court 
Harris County, Texas

Trial Court Cause No. 2007-53770
 

MEMORANDUM OPINION
Appellant has filed a “Notice of Non-Suit”, in which
he “prays that upon consideration this court enter an order dismissing this
appeal.”  The Court construes this notice
as a motion to dismiss the appeal.  No
opinion has issued.  Accordingly, we
grant the motion and dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Massengale, and Huddle.